Citation Nr: 0947939	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on from January 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD more nearly approximates occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 70 
percent, but not higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 have been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  

However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.  

In this appeal, letters dated September 2004, March 2006, and 
July 2006 provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for an increased rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  

The March and July 2006 letters also notified the Veteran 
that he could send VA information that pertained to his claim 
and provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of July 2006 letter, and an opportunity for 
the Veteran to respond, the November 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of VA medical records 
and VA examinations.  

Also of record and considered in connection with the appeal 
are written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on the claims on appeal is warranted.  

In sum, the duties imposed by VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims remaining on appeal, at this juncture.  See Mayfield, 
20 Vet. App. at 543.  


Background

By a rating decision dated December 2004, the RO granted 
service connection for PTSD and assigned a 50 percent rating, 
effective April 2004.  In March 2005, the Veteran submitted 
claim for an increased rating, asserting that his PTSD had 
worsened.  A June 2006 rating decision denied the claim for 
an increased rating for PTSD, and the Veteran appealed.  

A December 2004 private mental health examination from 
Goldsboro Psychiatric Clinic indicated that the Veteran had 
diagnoses of chronic PTSD and chronic major depression.  He 
endorsed symptoms of nightmares two to three times a week, 
flashbacks accompanied by panic attacks one to three times a 
month, sleep disturbance, intrusive thoughts, hypervigilance, 
social isolation, and severely impaired recent memory.  He 
also reported hearing things, including; people calling his 
name, cars driving up to his home, and noises in the house.  
He also occasionally saw things moving out of the corner of 
his eyes.  The psychiatrist stated that because of his PTSD, 
the Veteran was unable to sustain social and work 
relationships.  The Veteran however, did indicate that he was 
still married to his wife of 35 years.  The psychiatrist 
provided a Global Assessment of Functioning (GAF) score of 
30.  

Subsequent records from the Goldsboro Clinic dated from 
December 2004 to March 2005 reflected symptoms of night time 
panic attacks, nightmares, flashbacks, auditory and visual 
hallucinations, anger, agitation, depression, decrease energy 
level, mood swings, and occasional racing or jumping 
thoughts.

An April 2005 VA treatment records indicated that the Veteran 
reported losing both his sons, the last in 2001.  Since that 
time, he had not been able to sleep, or remember things.  He 
also reported flashbacks and seeing things like bodies.  
Mental status examination revealed that the Veteran was thin, 
withdraw, and apathetic.  Speech has low productivity, 
behavior was hypoactive , mood was extremely sad and affect 
had a narrow range.  The Veteran also reported visual 
hallucinations, but denied suicidal or homicidal ideation.  
Diagnoses of major depression single episode with psychotic 
features, and chronic PTSD were provided.  A GAF score of 40 
was assigned.  

A separate April 2005 mental health treatment note indicated 
depressive symptoms of poor sleep, poor appetite, weight 
loss, withdraw/isolative, depressed mood, and psychotic 
features including paranoia and delusional ideation.  PTSD 
symptoms noted were recurrent nightmares, flashbacks, 
irritability, and social isolation.  

A May 2005 VA treatment record indicated that the Veteran 
reported symptoms of situational depression, avoidance of 
stressors, hallucinations, and occasional irritability.  He 
denied suicidal or homicidal ideation, mania or mood swings.  
Hygiene was good and speech was within the normal limits.  
Eye contact was fair and thoughts seemed organized, coherent 
and goal directed with intact attention, concentration and 
memory.  Impulse control and judgment were good.  

The Veteran was afforded a VA examination in August 2005.  
The Veteran reported symptoms of disturbed sleep, nightmares, 
hypervigilance, intrusive thoughts, anxiety, being 
uncomfortable in crowds, feeling short-tempered, and avoiding 
things on television related to Vietnam.  The Veteran 
reported that he lived with his wife, but had limited 
recreational/leisure activities including; doing some chores 
around the house, reading, and going to church.  He did 
however, state that he had no close friends.  The Veteran 
reported that he quit from his job as a security guard three 
years ago because it was too hectic.  Mental status 
examination revealed that the Veteran was alert and neatly 
dressed.  He answered questions appropriately with no loose 
associations or flight of ideas.  Mood was tense and at times 
tearful and affect was appropriate.  There was no evidence of 
suicidal or homicidal ideation, impairment of thought 
processes, delusions, hallucinations or ideas of reference or 
suspiciousness.  Remote and recent memory, as well as insight 
and judgment, appeared to be adequate.  The examiner provided 
diagnoses of PTSD and depressive order not otherwise 
specified, and assigned a GAF score of 50 for moderately 
serious impairment.

The Veteran submitted VA treatment records dated September to 
November 2006.  
Records showed that the Veteran was hospitalized in August 
2006.  A social work record indicated that the Veteran 
reported to the emergency room with agitation and poor eye 
contact.  The Veteran drank three 12 packs of beer, a half 
gallon of wine, smoked some cocaine and marijuana and then 
picked up his gun.  While no suicidal or homicidal signs were 
noted, the Veteran was unable to disclose his thoughts and 
feelings.  Evaluation revealed that the Veteran demonstrated 
a high risk of suicide, and that he reported constant use of 
alcohol and drugs, continual flashbacks, and continual 
anxiety.  The Veteran stated that he felt frequently 
depressed and had no support from others.  He had suicidal 
thoughts and plan but stated that he did not have the courage 
to carry out his plan.  Diagnoses of polysubstance 
dependence, substance induced mood disorder, and chronic PTSD 
were provided, and a GAF of 45 was assigned.

An August 2006 psychological assessment indicated that the 
Veteran reported drinking because he was stressed out due to 
financial problems, hearing voices, and seeing things.  He 
also reported feelings of wanting to harm someone.  Affect 
was flat and the Veteran reported having suspicions and 
paranoia for years.  The Veteran reported that he retired 
from his position as a security guard in 2004 and currently 
spent his time doing part time maintenance on homes he rented 
out.  Mental assessment revealed a flat affect, and depressed 
mood with intact memory and fair judgment and insight.  A 
Separate August 2006 admission report indicated anxiety, 
inadequate hygiene, suicidal ideation, depressed mood, and 
psychotic features of paranoia, and delusional ideation.

An August 2006 discharge report indicated that the Veteran's 
family brought him to the VA medical center because the 
Veteran was acting very agitated and confused.  Upon 
discharge, he Veteran denied suicidal or homicidal ideation, 
as well as denied auditory and visual hallucinations.  Mood 
was athymic and affect was appropriate.  The Veteran's GAF 
score at the time of discharge was 60.

Outpatient treatment records dated November to December 2007 
indicated that the Veteran was brought to the emergency room 
with symptoms of anxiety, restlessness and lack of sleep.  
The Veteran reported that he felt other people were trying to 
hurt him, but he denied suicidal or homicidal ideation.  The 
intake evaluation indicated that upon arrival at the 
emergency room, the Veteran had suicidal thoughts without a 
plan.  Mental status examination revealed that speech was 
slow but questions were appropriately answered.  Mood was 
anxious, depressed, and irritable, and affect was 
constricted.  Thought content was logical but there was some 
evidence of paranoid content.  The Veteran also had impaired 
concentration as well as impaired insight and judgment, but 
had normal memory.  A GAF score of 38 was provided.  A social 
work assessment performed upon admission indicated that the 
Veteran reported being stressed, and depressed, as well as 
nightly flashbacks to Vietnam.  The Veteran had minimal eye 
contact, and appeared sad and agitated.  The Veteran reported 
hearing babbling voices as well as helicopters over his 
house, which kept him up at night.  He was moody, irritable, 
and yelled if things got out of control.  A recreation 
therapy assessment indicated that the Veteran complained of 
poor short and long term memory as well as poor anger control

A December 2007 discharge report indicated that mental status 
examination upon discharge revealed a euthymic mood with 
appropriate affect, and no evidence of auditory or visual 
hallucinations, thought disorder, paranoid ideation, or 
suicidal or homicidal ideations.  Impulse control and 
judgment were good, and a GAF of 60 was provided.


Legal Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  See also Fenderson v. West, 12 Vet. App. 119 
(1999), with regard to initial ratings after service 
connection.  

VA shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  

A 100 percent evaluation is warranted for total occupational 
and social impairment.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


Analysis

The service-connected PTSD with depression is currently rated 
as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The medical evidence of record shows that prior to August 
2006 the service-connected PTSD was characterized primarily 
by complaints of insomnia, irritability, nightmares, 
flashbacks, panic attacks one to three times a month, 
auditory and visual hallucinations, anxiety, intrusive 
thoughts, social isolation, agitation, depression, mood 
swings, occasional racing thoughts, avoidance behaviors, and 
limited recreational or leisure activities.  A December 2004 
private mental health evaluation indicated a severely 
impaired recent memory.  An April 2005 record indicated 
psychotic features including paranoia and delusional 
ideation.

In August 2006 and in November 2007, the Veteran was admitted 
for inpatient psychiatric treatment after his family brought 
him to the emergency room.  The medical evidence of record 
shows that the service-connected PTSD was characterized 
primarily by complaints of agitation, anxiety, suicidal 
and/or homicidal ideation, continual flashbacks, frequent 
depression, irritability, and auditory hallucinations.  An 
August 2006 record also indicated that the Veteran had 
inadequate hygiene as well as paranoia and delusional 
ideations.

Mental status examinations after August 2006 revealed 
constricted and flattened affect, anxious and depressed mood, 
suicidal ideation, poor eye contact, slow speech, some 
paranoid thought content, impaired concentration and impaired 
judgment and insight.  

After a careful review of the entire record, the Board finds 
that the Veteran's PTSD is shown to be productive of a 
disability picture that more closely resemble that of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to symptoms. However, total occupational 
and social impairment has not been demonstrated by the 
evidence of record.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 
Here, as discussed above, the rating criteria for the 
service-connected PTSD reasonably describe the Veteran's 
disability level and symptomatology. Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required. Id.


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  


REMAND

The Veteran contends that a total evaluation based on 
individual unemployability is warranted because he is unable 
work due to the severity of his service-connected PTSD and 
his residuals of shell fragment wounds (SFW).

Based on the evidence of record, it is clear that the Veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a) in that he has a 
service-connected disabilities of PTSD (50 percent from 
August 2004 and 70 percent from August 2006), residuals of 
SFW to the left thigh (30 percent), residuals of SFW to the 
right heel (10 percent), and residuals of SFW to the left 
foot (10 percent), that bring his combined rating to 70 
percent disabling from August 2004.  Therefore, the remaining 
question is whether the Veteran is unemployable as a result 
of his service-connected disabilities.

In the instant case, while the Veteran was afforded separate 
VA examinations for his service connected SFWs and his PTSD, 
neither examination addressed whether the Veteran was unable 
to obtain substantially gainful employment as the result of 
his service connected disabilities.  Thus, there is no 
objective medical evidence addressing whether it is at least 
as likely as not that the Veteran is unable to obtain 
substantially gainful employment as the result of his 
service-connected disabilities.  Therefore, the Veteran 
should undergo a VA audiological examination in order to 
accurately assess the severity, symptomatology, and 
manifestations of his disabilities.  The VA examiner must 
address the current impact of the appellant's service-
connected disabilities alone on his ability to maintain 
substantially gainful employment.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
a VA health-care facility if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain all VA 
treatment records from December 2007 to 
the present.  If the RO is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the Veteran of its 
inability to obtain the evidence and 
request that the Veteran submit such 
evidence. 

2.  Thereafter, the AMC/RO should schedule 
the appellant for a VA examination by a 
qualified physician.  The claims folders 
are to be made available for the examiner 
to review.  The examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any PTSD and SFW 
symptomatology.  The examination report 
must address whether it is at least as 
likely as not that the Veteran is unable 
to obtain or maintain a substantially 
gainful occupation as a consequence of 
PTSD alone, or in combination with his 
service connected SFWs of the left thigh, 
right heel, and left foot.  A complete 
rationale for any opinions expressed must 
be provided.

3.  After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


